Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 11/18/2020. Claims 1-20 are currently pending in the application.
Drawings
The drawings are objected to because figures 3, 3A, 6-7, 9 and 23 include software screenshots with excessive shading that obscures the text of the drawings making them difficult to understand and reproduce. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent as required under MPEP §608.01(f) and CFR 1.84.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-20 are objected to because of the following informalities:  In claims 16 and 19-20, there is a period between claim limitations (for example in claim 16: “implementation of new knowledge into practice in a fail-safe learning environment. ensuring new experiences or extended learning can take place”). Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations (please see MPEP 60S.01(m)). 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 16 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 1, the scope of “other information” (line 3) is unclear.
In claim 1, “the foundational process” (line 4) lacks antecedent basis.
In claim 1, it is unclear whether the recitations of “one or more learners” (lines 9, 16, 18, 20 and 28) are intended to refer to same or different “one or more learners”.
In claim 1, it is unclear whether the two recitations of “piece of information” (lines 9, 27-28, 43 and 44) are intended to refer to same or different “piece of information”.  
In claim 1, the recitation of “the concept, content, or subject matter previously presented should continue” (line 19) lacks antecedent basis.
In claim 1, it is unclear whether the two recitations of “new content, concepts, or behaviors” (lines 11-12) are intended to refer to same or different “new content, concepts, or behaviors”.
In claim 1, the scope of “that portion or piece f information” (line 28) is unclear.
In claim 1, “the previous block or piece of information” (line 30) lacks antecedent basis.
In claim 1, the scope of “other segment of content or learning” (line 36) is unclear.
In claim 1, the scope of “learners” (line 37) is unclear in view of earlier and subsequent recitations of “one or more learners” (lines 9, 16, 18, 20 and 28).
In claim 1, the scope of “that knowledge” (lines 44 and 45) is unclear.
In claim 1, the scope of “other segment” (lines 43 and 46) is unclear.
In claim 1, “the course” (line 47) lacks antecedent basis.
In claim 2, it is unclear whether the recitations of “learning experience curriculum” (lines 1, 6, 10, 13 and 16) are intended to refer to same or different “learning experience curriculum”.
Claim 2, recites “auspicious efficacy outcome”. It is unclear what “efficacy outcome” is referring to. Additionally, an ordinary and customary meaning of the term “auspicious” is “conducive to success; favorable”. Thus the adjective “auspicious” modifies “efficacy outcome” to mean “conducive to success(full) or “efficacy outcome”. The Specification provides no workable objective standard for an “auspicious efficacy outcome”. The Specification does not describe how to determine “efficacy outcome”, let alone an “auspicious efficacy outcome”. Absent such metric, the limitation “auspicious efficacy outcome” represents a subjective opinion that renders the limitation and, therefore, claim 2 indefinite.
Claim 2 recites “ascertaining a felicitous balance among one or more aspects of learning experience curriculum”. An ordinary and customary meaning of the term “felicitous” is “well chosen or suited to the circumstances”. Thus the adjective “felicitous” modifies “balance” to mean “well chosen balance or balance suited to the circumstances”. The Specification provides no workable objective standard for “felicitous balance”. The Specification does not describe how to determine a “felicitous balance”. Absent such metric, the limitation “ascertaining a felicitous balance among one or more aspects of learning experience curriculum” represents a subjective opinion that renders the limitation and, therefore, claim 2 indefinite.
In claim 2, the scope of “one or more appropriate mechanisms” (line 9) is unclear as there is no indication of what the “one or more mechanisms” is/are for.
In claim 16, “said layering” (line 2) lacks antecedent basis.
In claim 16, “the foundational process” (lines 2-3) lacks antecedent basis.
In claim 16, “post-course” (line 5) lacks antecedent basis as there is no previous reference to a course.
In claim 16, it is unclear whether the recitations of “a learner” (lines 8, 12, 14-15 and 18) are intended to refer to same or different “learner”.
In claim 16, it is unclear whether the recitations of “a curriculum” are intended to refer to same or different “curriculum”.
Claim 16, recites “a learner makes an educated or informed decision”. An ordinary and customary meaning of the term “learner” is “a person who is learning a subject or skill”. An ordinary and customary meaning of the term “educated” is that “[W]hen you make an educated decision about something, you've learned about the subject before making up your mind”. An ordinary and customary meaning of the term “informed decision” is “[A]n informed decision is a choice that individuals make once they have all the information related to the decision topic”. The Specification provides no workable objective standard for “learner” making “an educated or informed decision”. The Specification does not describe how to determine a learner made “an educated or informed decision”. Absent such metric, the limitation “a learner makes an educated or informed decision” represents a subjective opinion that renders the limitation and, therefore, claim 16 indefinite.
It is apparent that the claims are replete with indefinite language and the above
may not be an exhaustive list of the indefinite language in the claims. For example, in claims 3-15, it is unclear whether the recitations of “learning experience curriculum” are intended to be same as or different from the recitations of “learning experience curriculum” in parent claim 2. See also claims 17-20 with recitations of “learner” having similar issue relative to parent claim 16. Applicant is responsible for reviewing all the claims and making all appropriate corrections. Applicant also needs to maintain claim language consistency to avoid claim ambiguity.
	In view of the above rejections under 35 U.S.C. 112(b), claims 1-20 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent Claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A process of layering content, the method comprising: 5”, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[L1] adopting one or more predefined or predetermined topics, subject areas, content areas, learning areas, or other information as deemed appropriate
Adopting one or more predefined or predetermined topics, subject areas, content areas, learning areas, or other information as deemed appropriate is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L2] utilizing said layering content can be the foundational process upon which practical learning or a curriculum is created
utilizing said layering content…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3] determining appropriate blocks or pieces of information to be presented at a given time
Determining appropriate blocks or pieces of information to be presented at a given time …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L4] wherein content or subject matter should be divided into digestible or absorbable pieces of information or learning sections
Dividing content or subject matter into digestible or absorbable pieces of information or learning sections …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5] introducing one or more learners to a piece of information based on a topic or subject
Introducing one or more learners to a piece of information based on a topic or subject…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L6] imparting small pieces of information or knowledge that should be relevant
Imparting small pieces of information or knowledge that should be relevant…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7] educating as to different or new content, concepts, or behaviors as feasible, wherein different or new content, concepts, or behaviors should be fundamental to how people learn or facilitate new learning
Educating as to different or new content, concepts, or behaviors as feasible…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L8] enabling learning of a key core concept or key core content if needed
Enabling learning of a key core concept or key core content…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L9] facilitating learning of a subject matter or concept
facilitating learning of a subject matter or concept…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L10] building upon knowledge learned, wherein one or more learners should understand or comprehend new knowledge before additional information or more complexity is added
building upon knowledge learned, wherein one or more learners should understand or comprehend new knowledge before additional information or more complexity is added…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L11] wherein proceeding to add information once one or more learners understand or comprehend new learning of the concept, content, or subject matter previously presented should continue
Continuing to proceed to add information once one or more learners understand or comprehend new learning of the concept, content, or subject matter previously presented…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L12] utilizing a systematic method of creating or executing learning variations can support knowledge building
Utilizing a systematic method of creating or executing learning variations…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L13] layering content should be utilized within a design process, curriculum, and practical learning
Layering content should be utilized within a design process, curriculum, and practical learning…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L14] wherein interspersing said layering content can occur within a plurality of mechanisms, including active content, subject matter, practical learning, or learning resources
Interspersing said layering content…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L15] grouping content or subject matter, wherein a coordinated flow from one block of information to the next can occur
Grouping content or subject matter …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L16] adding more information, wherein learning can increase or be enhanced, and wherein once one or more learners understand or comprehend that portion or piece of information the next piece of information can be presented, and wherein the next piece of information builds upon the new knowledge attained in the previous block or piece of information
Adding more information, wherein learning can increase or be enhanced, and wherein once one or more learners understand or comprehend …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
and further wherein information added should be propitious, digestible, or absorbable
Data description
[L16] adding information or said layering on content should occur during learn, practice, and assess modes, wherein said layering on content or adding information is a learn portion of a Learn/Practical/Assess Protocol
Adding information or said layering on content should occur during learn…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L17] adding information or building on new information should continue through a topic, section, chapter, or other segment of content or learning, wherein after an addition of new learning or information there should be an action in which learners participate, and wherein said Learn/Practice/Assess Protocol should be adopted or followed
Adding information or building on new information should continue through a topic, section, chapter, or other segment of content or learning …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L18] building on information by adding new or additional information can be repeated as many times as necessary to adequately address a concept or content
Building on information by adding new or additional information …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L19] utilizing one or more applicable modes
Utilizing one or more applicable modes…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L20] reviewing the culmination of said layered content or appropriate pieces of information within or concluding said topic, section, chapter, or other segment with one or more learners can ensure one or more learners comprehend how the pieces of information fit together or why that knowledge is important; 
reviewing the culmination of said layered content or appropriate pieces of information within or concluding said topic, section, chapter, or other segment …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L21] said process of layering content should transpire until the course concludes
Layering content until the course concludes …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	As noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim does not recite any additional claim element and as such the claim is directed to a patent-ineligible abstract idea that is not integrated into a practical application.
	Step 2B: Claim provides an Inventive Concept?
	As noted Step 2A Prong Two, the claim does not recite any additional claim element. Hence, the claim does not include an inventive concept and thus it is patent ineligible.
	In regard to independent Claim 2:
	Independent claim 2 is “a method of creating a design process of a learning experience curriculum for facilitating learning, the process comprising” which falls within the “process” category of 35 U.S.C. § 101. Similarly to claim 1, claim 2 does not recite any additional claim element and as such is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept.
	In regard to independent Claim 16:
	Independent claim 16 is “a process of practical learning within a curriculum for facilitating learning, comprising” which falls within the “process” category of 35 U.S.C. § 101. Similarly to claim 1, claim 16 does not recite any additional claim element and as such is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept.
	In regard to the dependent claims:
	Dependent claims 3-15 and 17-20 include all the limitations of respective independent claims 2 and 16 upon which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 2 and 16. As per Applicant’s published Specification, mechanisms (claims 11-12) may be reflection, discussion, activities, games (¶ 304) and a device (claims 11-12) may be a learning resource (¶ 296), a template (¶ 317). In regard to “storage mechanism” (claim 20) the published Specification does not offer any additional information. The published Specification discloses “the cards can be comprised of any suitable material, including card stock paper” (¶ 398). Hence, even if “storage mechanism” is viewed as an additional element, the lack of details in the disclosure simply points to well-understood, routine, and conventional if “storage mechanism” which cannot transform the nature of the claim into patent-eligible applications of the abstract idea. Hence, dependent claims 3-15 and 17-20 are directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singer (US 20120156667 A1).
Re claims 1, 2 and 16:
	[Claim 1]  Singer discloses a process of layering content, the method comprising: adopting one or more predefined or predetermined topics, subject areas, content areas, learning areas, or other information as deemed appropriate; utilizing said layering content can be the foundational process upon which practical learning or a curriculum is created; determining appropriate blocks or pieces of information to be presented at a given time, wherein content or subject matter should be divided into digestible or absorbable pieces of information or learning sections; introducing one or more learners to a piece of information based on a topic or subject; imparting small pieces of information or knowledge that should be relevant; educating as to different or new content, concepts, or behaviors as feasible, wherein different or new content, concepts, or behaviors should be fundamental to how people learn or facilitate new learning (at least abstract: online education service provides a knowledge structure of K-Courses, K-Lessons, and K-Bits. K-Courses are comprised of more than one K-Lesson. K-Lessons are comprised of more than one K-Bit. Each K-Bit is associated with a plurality of alternative K-Bits to be used as parallel views of the same topic as the associated K-Bit to support student-centric learning. When a student encounters a K-Bit that the student does not understand, one or more alternative K-Bits used as parallel views of the same topic as the associated K-Bit are presented to the student until the student is able to master the topic of the associated K-Bit; ¶ 23: offer multiple views and modalities for every topic to support student-centric learning, i.e., multiple learning styles; ¶ 38: present invention balances the openness of community contributions with an effective structure of knowledge. Knowledge is connected, layered and multi-faceted in nature. Online educational service 200 supports the knowledge construct by allowing for data to be represented naturally, connected laterally, and layered hierarchically, and by allowing the same topic to be offered in multiple view…knowledge and activities are kept at a basic (atomic) unit of granularity that captures a complete and reasonably context-independent concept/term. The basic units of knowledge, referred to as K-Bits, may be easily assembled and/or stringed together and mixed in a way that is simple to construct, easy to use, and allows for multiple re-combinations of the same basic unit; ¶ 41: A K-Bit may be an elementary unit of data, such as…a single web page or a single web application, such as,…a simulator or animation. K-Bit 302 may be as basic as a single paragraph in which a definition of one basic element or a description of one procedural step out of a sequence of steps is defined. K-Bit 302 may be a single diagram or text describing one element of knowledge. K-Bit 302 is not limited to a single element or procedural step…it may also be broader than a single element or procedural step. It may be a full series of steps or a tightly coupled short presentation sequence, that is, a sequence of several slides on the same topic that are structured together as a single K-Bit…as shown in FIG. 4A, a K-Bit for the topic "Pythagorean Theorem" may be the definition of the "Pythagorean Theorem" in textual form and a definition of the "Pythagorean Theorem" illustrated using a diagram. The term "Pythagorean Theorem" is the topic and the particular text page/diagram that represents it is a K-Bit manifestation of the topic); enabling learning of a key core concept or key core content if needed; facilitating learning of a subject matter or concept; building upon knowledge learned, wherein one or more learners should understand or comprehend new knowledge before additional information or more complexity is added, and wherein proceeding to add information once one or more learners understand or comprehend new learning of the concept, content, or subject matter previously presented should continue (at least ¶ 28: Online educational service 200 comprises a core instructional content 202; ¶ 72: Each topic requires an understanding of the previous topic, with the exception of the first topic, to enable the student to grasp the current topic. In other words, the learning sequence of topics requires an understanding of a current topic in order to master the next topic in the sequence); utilizing a systematic method of creating or executing learning variations can support knowledge building; layering content should be utilized within a design process, curriculum, and practical learning, wherein interspersing said layering content can occur within a plurality of mechanisms, including active content, subject matter, practical learning, or learning resources; grouping content or subject matter, wherein a coordinated flow from one block of information to the next can occur; adding more information, wherein learning can increase or be enhanced, and wherein once one or more learners understand or comprehend that portion or piece of information the next piece of information can be presented, and wherein the next piece of information builds upon the new knowledge attained in the previous block or piece of information; and further wherein information added should be propitious, digestible, or absorbable; adding information or said layering on content should occur during learn, practice, and assess modes, wherein said layering on content or adding information is a learn portion of a Learn/Practical/Assess Protocol; adding information or building on new information should continue through a topic, section, chapter, or other segment of content or learning, wherein after an addition of new learning or information there should be an action in which learners participate, and wherein said Learn/Practice/Assess Protocol should be adopted or followed; building on information by adding new or additional information can be repeated as many times as necessary to adequately address a concept or content; utilizing one or more applicable modes (at least ¶ 23: Knowledge is structured in a hierarchical, connected, and user-directed manner that allows for a highly effective construction of educational material. The structure allows for easy re-mixing and mash-ability of content; ¶¶ 56-59: K-Bit 302 may include text, graphics, video, animation, interactive practice exercises, simulation, skill-reinforcement games, or a combination thereof…there may be a link to a video demonstrating "Ohm's Law" and another link to interactive practice exercises on the topic of "Ohm's Law…; Practice K-Bit 410 for the Pythagorean Theorem (FIG. 4E)… The set of K-Bits typically include, but are not limited to, one or more pages presenting the material and one or more practice/exercise pages…; ¶ 66: …Parallel views of K-Bits 302 associated with the same topic (area of a circle) are presented as a plurality of `learn` K-Bits 302, one `explore` K-Bit 302, and a plurality of `practice` K-Bits 302. The learn K-Bits 302 may include general descriptions of the area of a circle and the history of an area of a circle and how it was first introduced. The explore K-Bit 302 may include an interactive exercise showing the practical use of the topic. The practice K-Bits 302 may include exercise questions that allow for practicing and assessing an understanding of the topic; ¶ 72-75: Each topic requires an understanding of the previous topic, with the exception of the first topic, to enable the student to grasp the current topic. In other words, the learning sequence of topics requires an understanding of a current topic in order to master the next topic in the sequence…guaranteed understanding of each topic in a K-Lesson 304…accomplished using parallel views for each topic in K-Lesson 304, with the expectation being that the parallel views increase the likelihood of having a K-Bit 302 that provides the student with a complete understanding of the topic. The parallel views for each topic are identified and selected by online educational service 200 based on a best match and highest value to the student. The best match and highest value to the student are determined using a recommender system…the K-Bits presented in the pane of parallel views 706 are a result of an automatic search using attributes of the pre-defined K-Bits in the K-Lesson as a base to look for other representations of K-Bits in the overall database. The selection of K-Bits in the pane of parallel views 706 is based on results from the recommender system, which evaluates the best match of material (K-Bits) to the particular student using K-Lesson model 704…if a student following the guided path reaches a K-Bit that the student does not understand, the student can select from the pane of parallel views as many K-Bits as needed to understand the difficult subject matter. Once the concept of the difficult subject matter is understood, the student may return to the original K-Lesson sequence by selecting a return button); reviewing the culmination of said layered content or appropriate pieces of information within or concluding said topic, section, chapter, or other segment with one or more learners can ensure one or more learners comprehend how the pieces of information fit together or why that knowledge is important (at least ¶ 28: safe, instructional materials comprise approved Knowledge-Bits or K-Bits that have passed a screening process for appropriate, non-offensive, and effective learning; ¶ 39: Filter 308 represents experts and trusted professionals given the responsibility to monitor, filter, and certify content presented to online educational service 200 by the community at large. Thus, before the educational content can be added to the service as a K-Bit, it must be reviewed and accepted by the experts and/or trusted professionals. K-Bit 302 is the basic (atomic) unit of knowledge. K-Lesson 304 represents a lesson comprised of more than one K-Bit 302. K-Course 306 represents a course comprised of more than one K-Lesson 304; ¶ 57: Contextual options for the user may include, but are not limited to, a K-Bit rating, a thumbs up marking, a favorite marking, a flagging for review marking…a "Good for You" rating may be included in context frame 506. The "Good for You" rating relates the effectiveness of K-Bit 302 to the learning style of the user…; ¶ 76:… identify and present parallel views of K-Bits that provide the best match and highest value to a particular student is a major factor in providing highly effective individualized learning. The quality and effectiveness of the K-Bits presented as parallel views for a particular student are key to providing highly effective learning with the online educational service; ¶ 98: analysis and evaluation includes a quality rating by users and certified system experts; a determination between pairs of K-Bits that were selected by the same users; identification of other users that have general rating and selection patterns similar to the active user doing the research to provide predictive value to the evaluated K-Bit based on the choices of the other users; assessment of a match between the attributes of the evaluated K-Bit, the criteria of the search, and the profile of the active user; and assigning increased value to K-Bits from preferred source); advancing educational curriculum to the next said topic, section, chapter, or other segment; said process of layering content should transpire until the course concludes (at least ¶ 23: Knowledge is structured in a hierarchical, connected, and user-directed manner that allows for a highly effective construction of educational material. The structure allows for easy re-mixing and mash-ability of content; ¶ 59: FIG. 3, the primary objective of, K-Lesson 304 is to provide a pre-selected sequence of K-Bits 302 that guides the student through a specific learning sequence…; ¶ 63: Each K-Course 306 may include a tab for standards that provide tools for mapping each of K-Lessons 304 in K-Course 306 to the corresponding standards to see the correlation and completeness of the set of K-Lessons 304 to a full curriculum; ¶ 65: knowledge is represented in a modular manner that allows a very broad array of teaching and learning paths; ¶ 68: variety and multitude of parallel views for any given topic allow for a very broad array of teaching and learning methodologies…¶ 75:…if a student following the guided path reaches a K-Bit that the student does not understand, the student can select from the pane of parallel views as many K-Bits as needed to understand the difficult subject matter. Once the concept of the difficult subject matter is understood, the student may return to the original K-Lesson sequence by selecting a return button).
	[Claim 2]  Singer discloses a method of creating a design process of a learning experience curriculum for facilitating learning, the process comprising: defining learning scope; determining an auspicious efficacy outcome if appraised to add value; creating or adopting one or more applicable phases, stages, or parts; delineating learning experience curriculum, wherein learning experience curriculum includes content and learning resources, and wherein the delineation can include curriculum structure, organization, or implementation; establishing one or more appropriate mechanisms; ascertaining a felicitous balance among one or more aspects of learning experience curriculum; ordering content, educator method of instruction, learner performance, or a combination thereof; outlining curriculum criteria; drafting or editing learning experience curriculum, wherein more than one draft or edit can occur but is not mandatory; drafting course agenda; making adjustments to learning experience curriculum or said agenda if necessary; implementing a test run or making adjustments to curriculum as needed; devising a training process or program for educators; making available or providing one or more templates for learners' use or benefit if practicable; implementing curriculum; deploying or presenting the learning program or curriculum in an appropriate class setting (at least abstract; ¶ 22; ¶ 23; ¶ 28; ¶ 38; ¶ 39; ¶ 41; ¶¶ 56-59; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
	[Claim 16]  Singer discloses a process of practical learning within a curriculum for facilitating learning, comprising: creating practical learning within a curriculum can utilize said layering content as the foundational process; developing said practical learning to correlate with content of a curriculum, wherein new learning or new skillset can be put to use post-course; building content and concepts wherein students should be introduced to knowledge and learning content, and wherein one or more learners are facilitated in constructing a personal understanding or comprehension of a curriculum or subject area, and further wherein a learner makes an educated or informed decision; reinforcing learning or new knowledge through reflection on doing, wherein a student learns with understanding; supplementing knowledge building with an activity engaging a learner in learning that can be individual; providing a learner with learning opportunities that can enable the learner to acquire a self-awareness of an issue or deficiency area, wherein a learner can put one's theory as to utilization or implementation of new knowledge into practice in a fail-safe learning environment. ensuring new experiences or extended learning can take place in a fail-safe learning environment, wherein an educator can provide coaching to facilitate a learner achieving a self-determined goal or make an educated or informed decision; transferring knowledge highlighting key learnings from said practical learning activity or session as said practical learning activity or session proceeds or sharing knowledge as to said practical learning activity's relevance as it relates to said topic of study or curriculum should occur (at least abstract; ¶ 22; ¶ 23; ¶ 28; ¶ 38; ¶ 39; ¶ 41; ¶¶ 56-59; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Re claim 3:
	[Claim 3]  Singer discloses the method of claim 2, comprising the further step of incorporating said process of layering content within said design process of a learning experience curriculum if deemed appropriate (¶ 22; provide an interactive process of practicing and evaluating the educational information; ¶ 28; core instructional content 202 consists of all aspects of instructional material including text, graphics, video, animation, interactive exercises, practice exercises, simulations, skill reinforcement games, or a combination thereof; ¶ 38: knowledge and activities are kept at a basic (atomic) unit of granularity that captures a complete and reasonably context-independent concept/term. The basic units of knowledge, referred to as K-Bits, may be easily assembled and/or stringed together and mixed in a way that is simple to construct, easy to use, and allows for multiple re-combinations of the same basic unit; 63: K-Course 306 may be designed to map between a full curriculum and individual K-Lessons 304. Each K-Course 306 may include a tab for standards that provide tools for mapping each of K-Lessons 304 in K-Course 306 to the corresponding standards to see the correlation and completeness of the set of K-Lessons 304 to a full curriculum).
Re claim 4:
	[Claim 4]  Singer discloses the method of claim 2, comprising the further step of integrating or putting one or more applicable elements of a Learn/Practice/Assess Protocol into operation or practical use within said design process of a learning experience curriculum (at least ¶ 58: there may be a link to a video demonstrating "Ohm's Law" and another link to interactive practice exercises on the topic of "Ohm's Law. In the case of the Definition K-Bit 402 for the Pythagorean Theorem shown in FIG. 4A, links may be provided for Learn K-Bit 404 for the Pythagorean Theorem (FIG. 4B), History K-Bit 406 for the Pythagorean Theorem (FIG. 4C), Simulation K-Bit 408 for the Pythagorean Theorem (FIG. 4D), and Practice K-Bit 410 for the Pythagorean Theorem (FIG. 4E); ¶ 59: The set of K-Bits typically include, but are not limited to, one or more pages presenting the material and one or more practice/exercise pages; ¶ 64; ¶ 66: explore K-Bit 302 may include an interactive exercise showing the practical use of the topic. The practice K-Bits 302 may include exercise questions that allow for practicing and assessing an understanding of the topic).
Re claim 5:
	[Claim 5]  Singer discloses the method of claim 2, comprising the further step of adopting or applying applicable elements within a standard method/process within said design process of a learning experience curriculum (at least ¶ 63: -Course 306 may be designed to map between a full curriculum and individual K-Lessons 304. Each K-Course 306 may include a tab for standards that provide tools for mapping each of K-Lessons 304 in K-Course 306 to the corresponding standards to see the correlation and completeness of the set of K-Lessons 304 to a full curriculum; ¶ 65; ¶ 76: being able to identify and present parallel views of K-Bits that provide the best match and highest value to a particular student is a major factor in providing highly effective individualized learning. The quality and effectiveness of the K-Bits presented as parallel views for a particular student are key to providing highly effective learning with the online educational service).
Re claim 6:
	[Claim 6]  Singer discloses the method of claim 2, comprising the further step of determining or establishing active content or passive content relevance within said design process of a learning experience curriculum (at least ¶ 28: safe, instructional materials comprise approved Knowledge-Bits or K-Bits that have passed a screening process for appropriate, non-offensive, and effective learning; ¶ 35: screening rules address appropriateness, accuracy, code safety, and system standards compliance; ¶ 59: Criteria for maintaining a K-Lesson page is that the K-Lesson be appropriate and non-offensive; ¶ 60: The lesson plan is also used to link the selected K-Bits and the topic covered to applicable educational standards).
Re claim 7:
	[Claim 7]  Singer discloses the method of claim 2, comprising the further step of integrating practical learning within said design process of a learning experience curriculum when propitious (at least ¶ 23: Knowledge is structured in a hierarchical, connected, and user-directed manner that allows for a highly effective construction of educational material. The structure allows for easy re-mixing and mash-ability of content; ¶ 63: K-Course 306 may be designed to map between a full curriculum and individual K-Lessons 30; ¶ 76: quality and effectiveness of the K-Bits presented as parallel views for a particular student are key to providing highly effective learning with the online educational service).
Re claim 8:
	[Claim 8]  Singer discloses the method of claim 2, comprising the further steps of creating or adopting, in whole or in part, one or more of applicable curriculum design phase, development phase, delivery or execution phase, creation phase, or other applicable phase or stage as deemed appropriate within said design process of a learning experience curriculum (at least ¶ 34: experts and trusted professionals may block material that is inappropriate and give credit to material that is of high quality. Thus, online educational service 200 provides experts and trusted professionals with the role of reviewer rather than creator; ¶ 39: before the educational content can be added to the service as a K-Bit, it must be reviewed and accepted by the experts and/or trusted professionals; ¶ 86: first system of grading is a user grading system, where users of online educational service 200 may rate a K-Bit that they have utilized. The second system of grading is an expert grading system, where certified system experts provide ratings for the K-Bits; ¶ 98: analysis and evaluation includes a quality rating by users and certified system experts; a determination between pairs of K-Bits that were selected by the same users; identification of other users that have general rating and selection patterns similar to the active user doing the research to provide predictive value to the evaluated K-Bit based on the choices of the other users).
Re claim 9:
	[Claim 9]  Singer discloses the method of claim 2, comprising the further step of making available or providing an applicable template for learner's use or benefit within said design process of a learning experience curriculum (at least ¶ 22: providing a set of web-page templates to capture the various types of educational information, such as, for example, data/informational knowledge and procedural knowledge, and to provide an interactive process of practicing and evaluating the educational information. The web-page template structure allows for the interoperability of pages contributed by multiple sources, thereby supporting collaboration as well as distributed development. The templates encourage use of multimedia and contemporary e-Learning methods to enrich and improve the web-based learning experience and to allow a user to easily navigate and generate customized content contributed from multiple sources; ¶ 39: before the educational content can be added to the service as a K-Bit, it must be reviewed and accepted by the experts and/or trusted professionals;).
Re claim 10:
	[Claim 10]  Singer discloses the method of claim 2, comprising the steps of devising a curriculum design phase within said design process of a learning experience curriculum, further comprising: defining scope; designing learning experience curriculum or other criteria as deemed appropriate; resolving said topics to be included or excluded; selecting said content for inclusion; resolving core content or core concepts that should be delivered or presented; designing said content, structure, organization, or implementation of a learning experience curriculum; formulating an appropriate mechanism for executing a curriculum or learning; delineating a course review process; removing a barrier or challenge if necessary; implementing said curriculum design phase, in full or in part, within one or more phases of the overall said design process of a learning experience curriculum (at least ¶ 31: inappropriate material in the teachers lounge 206 may be reported by users and offensive pages may be removed; ¶ 39: before the educational content can be added to the service as a K-Bit, it must be reviewed and accepted by the experts and/or trusted professionals; ¶ 63: FIG. 3, K-Courses 306 are used to structure a sequence of K-Lessons 304. K-Course 306 may be designed to map between a full curriculum and individual K-Lessons 304).
Re claim 11:
	[Claim 11]  Singer discloses the method of claim 2, comprising the steps of devising a curriculum development phase within said design process of a learning experience curriculum, further comprising: incorporating one or more applicable learning types; including one or more of chunking, layering, segmenting, drafting, editing, or other appropriate criteria; creating or executing learning variations, wherein learning variations should be systematic; interspersing learning resources with content; developing said content or learning resources via a plurality of mechanisms or devices; limiting passive content as practical; adopting or implementing said topic based on said design process of a learning experience curriculum for facilitating learning or other appropriate criteria, wherein said topic can independently stand on its own; using one framework consistently throughout one or more aspects of a learning experience curriculum when feasible; creating a learning experience curriculum that can have a coordinated flow; building on the core message; ensuring said content is in the correct order; providing educators with necessary tools; developing said content, structure, organization, or implementation; deducing or developing one or more course objectives; developing an organized, methodical, or propitious manner of executing a learning experience curriculum; eliminating a barrier, challenge, or stumbling block in the way of an educator facilitating learning, or removing content that is not necessary or does not add value; implementing said curriculum development phase, in full or in part, within one or more phases of the overall design process of a learning experience curriculum as deemed applicable (at least ¶ 35: Content is screened through a filtering process by authorized experts and trusted professionals chartered by online educational service 200. Submitted material is either added to core instructional content 202 or rejected and blocked from being added to core instructional content 202. The screening rules address appropriateness, accuracy, code safety, and system standards compliance; ¶¶ 38-39: knowledge and activities are kept at a basic (atomic) unit of granularity that captures a complete and reasonably context-independent concept/term. The basic units of knowledge, referred to as K-Bits, may be easily assembled and/or stringed together and mixed in a way that is simple to construct, easy to use, and allows for multiple re-combinations of the same basic unit…FIG. 3 shows a filter 308, a K-Bit or Knowledge Bit 302, a K-Lesson or Knowledge Lesson 304, and a K-Course or Knowledge Course 306. Filter 308 represents experts and trusted professionals given the responsibility to monitor, filter, and certify content presented to online educational service 200 by the community at large. Thus, before the educational content can be added to the service as a K-Bit, it must be reviewed and accepted by the experts and/or trusted professionals. K-Bit 302 is the basic (atomic) unit of knowledge. K-Lesson 304 represents a lesson comprised of more than one K-Bit 302. K-Course 306 represents a course comprised of more than one K-Lesson 304).
Re claim 12:
	[Claim 12]  Singer discloses the method of claim 2, comprising the steps of devising a curriculum delivery or execution phase within said design process of a learning experience curriculum, further comprising: including predetermined factors; building out said topic, wherein said topic can start with the end result in mind; devising said content, components, layout, or structure of one or more said topics; wherein structure of one or more said topics should have varying content types or delivery modes; encompassing one or more learning types; employing a content ratio rule if deemed appropriate; building the structure of one or more said topics, wherein predetermined factors or elements are a consideration, and wherein one or more said topics that must be addressed can be included, and further wherein said content, components, or layout of the structure should be a factor or element; adopting or determining a delivery method; building one or more content areas, wherein one or more content areas include active content or passive content, and wherein one or more content areas can include one or more of content types, content modes, or delivery modes, and further wherein content types, content modes, or delivery modes should be varied; building one or more content areas, wherein one or more content areas can include chunking or other criteria as deemed appropriate; resolving which topics should be excluded in a program of study or learning experience curriculum when a topic is too large to undertake during the timeframe of the course session, or is of less importance, or can have a lesser impact; building one or more content areas within a subject topic methodically or in an organized manner, wherein each subject area can be connected to a previous learning before moving to the next topic or content area; dividing or separating content that can be comprised of one or more content sections into content components based on applicable considerations; determining content for exclusion as needed; building a core content or core concept that must be delivered if necessary; using a systematic method or organized manner of creating or executing learning variations; building a learning experience curriculum to have learning resources interspersed within said layered content; building one or more areas of content or learning resources via a plurality of mechanisms and devices; ensuring building blocks of learning and knowledge sharing continue within a learning experience curriculum, wherein said topic can independently stand on its own; building learning mechanisms that can provide a methodical way of executing a learning experience curriculum; building a foundation or framework upon which a learning experience curriculum or devices can result in a consistent or unified educational product; returning to earlier developed course content can ensure a learning experience curriculum continues building on a core message; ensuring said content appears in the correct order is advised; removing stumbling blocks, barriers, or challenges if found to make that portion of content or information difficult to facilitate learning, wherein devising another way to teach the concept or content removed can resolve the issue or can facilitate learning; providing educators with the necessary tools to facilitate learning or provide a beneficial learning experience to one or more learners; building content for learning within a learning experience curriculum that can be utilized post-course in a learner's relevant environment should be an objective or goal; drafting learning experience curriculum materials, wherein editing said draft occurs thereafter, and wherein during said drafting or editing procedure there can be multiple revisions or edits of said drafts, and further wherein multiple drafts or edits are not mandatory; ensuring subject matter or content within said curriculum execution phase can be integrated or put into practice; reviewing a learning experience curriculum, wherein content, even good content, that does not meet one or more intended course objectives or does not add value should be deleted; reviewing a learning experience curriculum can be done from the mindset of learners, wherein review can lead to changes, adaptations, additions, or deletions; implementing said curriculum execution phase, in full or in part, within one or more phases of the overall design process of a learning experience curriculum as deemed applicable (at least  ¶ 22; ¶ 23; ¶ 28; ¶ 31;  ¶ 35; ¶¶ 38-39; ¶ 41; ¶¶ 56-59; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Re claim 13:
	[Claim 13]  Singer discloses the method of claim 2, wherein a course specific curriculum delivery phase for leadership and talent adopts one or more phases within said design process of a learning experience curriculum, further comprising the steps of: adopting or utilizing appropriate predetermined elements or criteria; defining course specific considerations, wherein said course specific considerations can be based on one or more course objectives, subject matter to be delivered, design process determinants, efficacy outcome, or other factors as deemed appropriate, and wherein the appropriate efficacy outcome is an outcome resulting from said course specific learning experience curriculum; building said course specific learning experience curriculum, wherein subject matter upon which course specific considerations will be based is leadership and talent; building said course specific learning experience curriculum, wherein predetermined criteria can be adopted, and wherein course specific considerations, subject matter, or one or more course objectives can be included; implementing said course specific said curriculum execution phase, in full or in part, within one or more phases of said design process of a learning experience curriculum as deemed appropriate (at least  ¶ 22; ¶ 23; ¶ 28; ¶ 31;  ¶ 35; ¶¶ 38-39; ¶ 41; ¶¶ 56-59; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Re claim 14:
	[Claim 14]  Singer discloses the method of claim 2, comprising the steps of building a curriculum creation phase within said design phase of a learning experience curriculum, further comprising: adopting or utilizing appropriate predetermined criteria; creating a curriculum creation steps outline, wherein said curriculum creation steps outline can include one or more processes, steps or actions; including within said curriculum creation steps outline one or more of defining course, educational tool, multimedia tool, agenda, or other learning resource or process as deemed appropriate; including one or more factors, wherein factors can include identifying knowledge gap hindering performance, determining target audience, selecting appropriate method/process, selecting critical topics that should be addressed to close knowledge gap, defining learning scope, or identifying a course objective unless predetermined criteria is adopted; creating the educational tool process can include one or more steps or actions; creating learning objectives for said topic; defining concepts for said topic; conducting research or benchmarking to identify existing content that may be available in the market can be beneficial; determining desired length of course; adopting or regulating active/passive content ratio if deemed necessary; outlining chunking of content if necessary; determining auspicious order or flow of materials; drafting said content outline; creating support materials or learning resources; creating first draft or edit of an educational tool, wherein there can be more than one draft or edit, and wherein more than one draft or edit is not mandatory; making necessary adjustments to core content as needed, wherein necessary adjustments to core content can include content flow or support materials; reviewing second draft of educational tool for edits when necessary; completing final draft of educational tool; creating a multimedia tool process can involve one or more steps or actions; selecting or creating said multimedia tool; completing draft and edit of the first draft; cross-referencing educational tool and multimedia tool for consistency is advised; reviewing second draft of multimedia tool for edits as needed; completing final draft; drafting course agenda; calculating estimated delivery time of learning experience curriculum based on finalized content; making adjustments to content, agenda, or both elements if needed or to fit into time allotted for course if necessary; finalizing course agenda; implementing the curriculum creation phase, in whole or in part, within one or more phases of said design process of a learning experience curriculum as deemed appropriate (at least  ¶ 22; ¶ 23; ¶ 28; ¶ 31;  ¶ 35; ¶¶ 38-39; ¶ 41; ¶¶ 56-59; ¶ 60; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Re claim 15:
	[Claim 15]  Singer discloses the method of claim 2, wherein said curriculum creation phase of a participant workbook or educational tool adopts one or more phases within said design process of a learning experience curriculum, comprising the steps of: adopting, applying, or implementing appropriate one or more phases within said design process of a learning experience curriculum, in whole or in part; creating a list of potential topics, wherein potential topics should be listed based on priority based on impact, and wherein adopting a predetermined potential topic list is appropriate; creating learning objectives; defining concepts or content; drafting content outline; creating first draft of participant workbook or educational tool; editing said first draft of participant workbook or educational tool, wherein drafts and edits continue until the final said educational tool is complete, and wherein additional drafts and edits are not mandatory; determining or creating support materials for outlined content; making adjustments to content if necessary, wherein support materials, learning resources, or content flow can be included; reviewing second draft of participant workbook or educational tool for edits if necessary, wherein additional drafts or edits can occur but are not mandatory; completing final draft of participant workbook or educational tool; implementing participant workbook or educational tool within a learning experience curriculum (at least  ¶ 22; ¶ 23; ¶ 28; ¶ 31;  ¶ 35; ¶¶ 37-39; ¶ 41; ¶¶ 56-59; ¶ 60; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Re claim 17:
	[Claim 17]  Singer discloses the process of claim 16, comprising the steps of adopting or implementing said Learn/Practice/Assess Protocol within said process of practical learning within a curriculum for facilitating learning, further comprising: adhering to said Learn/Practice/Assess Protocol should occur within a curriculum; comprising one or more elements of learn, practice, and assess; applying said Learn/Practice/Assess Protocol can occur between or among varying learning resources; layering content, teaching, or training within said Learn/Practice/Assess Protocol provides the learn element or factor; following said learn within said Learn/Practice/Assess Protocol, practice takes place; concluding a section, topic, chapter, or sufficient piece of information that has employed one or more said learn portions or one or more said practice sessions, a learner should analyze or evaluate comprehension of new learning or appraise one's success in implementing new learning within said assess portion of said Learn/Practice/Assess Protocol; facilitating one or more learners discovering or devising a self-determined solution based on an educated or informed decision in a fail-safe learning environment; practicing within said Learn/Practice/Assess Protocol can be practical learning, activity, or other act in which a learner becomes an active participant in one's learning, or a learner is actively completing or doing an act or action; learning is enhanced when adhering to said Learn/Practice/Assess Protocol, wherein learning of a concept or content builds upon knowledge learned, and wherein students can learn content or information, practice skills or complete an action based on new knowledge before additional information or more complexity is added; presenting said layered on content within a curriculum should be followed by an activity, active content, or practice, wherein once learners understand or comprehend that portion of content the next piece of said layered content can be presented, and wherein the next piece of said layered content builds upon new knowledge attained in a previous block of said layered content; building content and concepts wherein students should be introduced to knowledge and learning content, and wherein one or more learners are facilitated in constructing a personal understanding or comprehension of a learning experience curriculum or subject area, and further wherein a learner makes an informed or educated decision; layering on content should occur during said learn, said practice, and said assess modes, wherein information can proceed to be added once learners understand the concept presented, have practiced it, and comprehend new learning from previous layered content or information; facilitating learning as layering on content and practice progresses; layering content continues through said topic, section, chapter, or other segment of content or learning, wherein after each layered content there should be an action in which learners participate to reinforce learning (at least  ¶ 22; ¶ 23; ¶ 28; ¶ 31;  ¶ 35; ¶¶ 37-39; ¶ 41; ¶¶ 56-59; ¶ 60; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Re claim 18:
	[Claim 18]  Singer discloses the process of claim 16, comprising the steps of incorporating a learner's relevant environment or real-life experiences within said process of practical learning within a curriculum for facilitating learning, further comprising: imparting learning or new knowledge upon which a learner should provide and apply one's own real-world experience, elements, or factors as the basis upon which to evaluate practical learning, lessons, or curriculum, wherein a learner applies real-world practice to formulate one's own learning and takeaways, and wherein a learner puts into practical use applicable learning of one's real-life environment to formulate a real solution to a given issue, concern, or scenario based upon application of said practical learning; presenting a question, statement, scenario, or other learning technique upon which a learner is instructed to relate content or learning and apply one's relevant environment, real-life situation, or personal experience as the basis or subject of said practical learning; learning should be based on the curriculum and integrating one or more of a learner's personal real-life experiences, relevant environment, or other appropriate considerations, wherein one or more of a learner's relevant environment, work environment, real issue, personal concern, professional concern, opportunity area a learner faces, employee or individual a learner impacts, person who is in charge of or leads a learner or one or more workers, cohorts, or other applicable person or consideration can be provided as examples of appropriate considerations in facilitating engagement or learning, and wherein a learner's real-life experiences, relevant environment, or considerations should be the scenario upon which new learning is evaluated, or one or more activities, scenarios, simulations, selections, decisions, games, or other learning will be based, and further wherein a learner can relate to new learning, the learning becomes personal to a learner, or an issue a learner personally is experiencing or has experienced can be addressed as a learner progresses through the curriculum to formulate a real solution to a given issue, concern, or scenario based upon application of said practical learning; encouraging a learner to integrate aspects of one or more considerations, issues, concerns, or real-life experiences into said practical learning activity or session can enhance learning, engagement, or retention (at least  ¶ 22; ¶ 23; ¶ 28; ¶ 31;  ¶ 35; ¶¶ 37-39; ¶ 41; ¶¶ 56-59; ¶ 60; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Re claim 19:
	[Claim 19]  Singer discloses the process of claim 16, comprising the steps of one or more learners actively engaging in personal learning within or via said process of practical learning within a curriculum for facilitating learning, further comprising: acquiring knowledge should be based on connected facts or skills; integrating one or more personal real-life environments, experiences, or considerations into said practical learning session, and further wherein a learner will apply applicable learning to one's real-life environment to formulate a real solution to a given issue, concern, scenario, or simulation based upon application of said practical learning; practicing new learning or skillset; engaging actively in one's individual learning; integrating one or more personal considerations, concerns, or issues; providing one's own scenario in which to evaluate curriculum lessons or learning resources, wherein learning can occur through a series of one or more exercises, simulations, or activities that are based on real people, experiences, or circumstances in one's real-world or experiences or relevant environment, and wherein discovering or developing a resolution based on an informed or educated decision can occur; putting one's theory as to utilization or implementation of new knowledge into practice; making determinations or selections in said practical learning activity should be based on new learning received during a curriculum, wherein a person who impacts a learner, an individual a learner impacts, cohorts, or other applicable person is the subject upon which one or more selections, decisions, or determinations will be based, and further wherein subject matter or decisions are based on a real-life situation or said relevant environment applying real-world practice to formulate one's own key learning and takeaways. practicing a newly acquired skill using real situations that are currently relevant; participating in a new experience or extended learning within a fail-safe learning environment; applying applicable learning to one's real-life environment to formulate said real solution to an issue or concern based upon new learning within the curriculum, application of said practical learning activity and a learner providing one's own scenario or actor in an area of activity in order to perform curriculum lessons or learning resources activities; achieving self-determined goals in a fail-safe learning environment, wherein new learning within a curriculum is applied (at least  ¶ 22; ¶ 23; ¶ 28; ¶ 31;  ¶ 35; ¶¶ 37-39; ¶ 41; ¶¶ 56-59; ¶ 60; ¶ 63; ¶¶ 65-66; ¶ 68; ¶¶ 72-76; ¶ 98).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singer, as applied to claim 16, in view of OFFICIAL NOTICE.
Re claim 20:
	[Claim 20]  Singer further discloses skill reinforcement games (¶ 28). Singer appears to be silent on the steps of developing an apparatus for creating a practical learning card game and method of playing a practical learning card game within said process of practical learning within a learning experience curriculum as claimed.
	The Examiner takes OFFICIAL NOTICE that the concept and advantages of at least one game card comprises a plurality of individual game cards containing text imprinted thereon; consisting of a set of game cards per participant containing a plurality of individual game cards, each at least one game card having a back cover and a face side; branding standard indicia on individual game cards, said back cover either containing an image or not containing an image, such that each of a plurality of individual game cards contains said back cover that is uniform so that a plurality of individual game cards is indistinguishable from other individual game cards by observing the said back cover of at least one game card; incorporating artwork displaying on course materials on said back cover of a plurality of individual game cards can be appropriate were old and well-known to one of ordinary skill in the art at the time of the invention. For example, a standard deck of cards has four suites: hearts, clubs, spades, diamonds. Each suite has thirteen cards: ace, 2, 3, 4, 5, 6, 7, 8, 9, 10, jack, queen and king (unique face side of the cards so that no two face side of cards of a plurality of individual game cards are identical). A multitude of games can be played with a standard deck of playing cards or a modified deck of playing cards. See https://boardgamegeek.com/wiki/page/standard_deck_playing_card_games. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have used the well-known standard deck of card feature to perform the steps of developing an apparatus for creating a practical learning card game and method of playing a practical learning card game within said process of practical learning within a learning experience curriculum, further comprising: containing at least one game card, wherein at least one game card comprises a plurality of individual game cards containing text imprinted thereon; consisting of a set of game cards per participant containing a plurality of individual game cards, each at least one game card having a back cover and a face side; branding standard indicia on individual game cards, said back cover either containing an image or not containing an image, such that each of a plurality of individual game cards contains said back cover that is uniform so that a plurality of individual game cards is indistinguishable from other individual game cards by observing the said back cover of at least one game card; incorporating artwork displaying on course materials on said back cover of a plurality of individual game cards can be appropriate; adding relevant information on said back cover, wherein a plurality of individual game cards has a unique face side of the cards so that no two face side of cards of a plurality of individual game cards are identical as claimed to predictably yield enhanced structure and adaptive apparatus for online education learning through trusted mass collaboration that would provide skill reinforcement card games.
	The Examiner additionally takes OFFICIAL NOTICE that the concept and advantages of a copyright notice were old and well-known to one of ordinary skill in the art at the time of the invention.  Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified Singer to displaying if deemed appropriate on said back cover or said face side of a plurality of individual game cards to inform the public that the work is protected by copyright (and thereby helps to scare aware potential infringers).
	Singer discloses providing “tools for mapping each of K-Lessons 304 in K-Course 306 to the corresponding standards to see the correlation and completeness of the set of K-Lessons 304 to a full curriculum” (¶ 63) and “multiple-faceted support at the K-bit level” (¶ 65). The Examiner takes OFFICIAL NOTICE that the additional features not present in Singer were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified Singer as further claimed because a person of ordinary skill has good reasons to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely
the product not of innovation but of ordinary skill and common sense.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715